Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159166                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159166
                                                                   COA: 346371
                                                                   Cass CC: 17-010189-FH
  JAVIER ESCOBEDO,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the January 17, 2018 amended judgment of
  sentence, and we REMAND this case to the Cass Circuit Court to reinstate the December
  15, 2017 judgment of sentence. People v Comer, 500 Mich 278 (2017). We further
  VACATE that part of the December 15, 2017 judgment of sentence imposing a $500
  fine. MCL 769.1k(1)(b)(i). MCL 750.520b does not authorize a fine. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 19, 2019
           t0612
                                                                              Clerk